                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


ARMANDO VALDEZ-BORJA,

       Petitioner,

v.                                                                  Civ. No. 18-1237 KG/KK
                                                                    (Cr. No. 16-3390 KG)
UNITED STATES OF AMERICA,

       Respondent.

                                      FINAL JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 58, and consistent with the Court’s Order

Adopting Magistrate Judge’s Proposed Findings and Recommended Disposition filed on March 3,

2020 (Doc. 14), the Court issues its separate judgment finally disposing of this case.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this civil proceeding

is dismissed with prejudice.



                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE
